MARTIN, Commissioner.
It is vigorously insisted that the issue of new and independent cause was raised by the evidence. This, because of the presence at the scene of the accident of a winding road, and of a hill and bank limiting visibility. A review of the evidence convinces us that these topographic features of the terrain near and at the scene of the accident may have furnished the occasion for, but, separate and apart from the negligence of the parties to this suit, did not and could not have caused the accident within the meaning of the term “new and independent cause.”
Our attention is called in the present motion to the failure of the Court of Civil Appeals to pass on the assignment of error questioning the excessiveness of the verdict in the present case. Such matter was properly assigned as error in that court, and not passed on. We have no jurisdiction over this question under these facts. Dixon v. Sanchez (Tex.Com.App.) 91 S. W.(2d) 325; 3 Tex.Jur. p. 1197, § 840.
Accordingly, the motion for rehearing is granted, and the judgment of the Court of Civil Appeals reversed and cause remanded to that court for such disposition of this case as a consideration of said assignment may require.
Opinion adopted by the Supreme Court.